DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 11: The claim, which depends from claim 10, which itself depends from claim 9 and finally ultimately from claim 1, recites that “the plurality of dimples form a pattern in which three of the plurality of meters form an equilateral triangle”, however there is no plurality of meters recited in the claim or any of the preceding claims.
In particular, although Applicant’s as-filed specification ¶ 31 refers to an equilateral triangle, this disclosure refers to adjacent dimples 430 and does not recite a plurality of meters.

The examiner recommends either indicating which section of Applicant’s disclosure renders the above rejection moot by explaining how it describes how such a plurality of meters may form an equilateral triangle, or amending the claim such that the above rejection is moot.

As to claim 13: The term "about" in claim 13 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In particular, Applicant’s as-filed specification ¶ 31 discloses that the textured surface includes about 3 to about 7 columns of dimples but it is unclear whether the scope of the claim is intended to include numbers lower or higher than the lower and higher limits recited in the claim.
Because Applicant’s disclosure does not further elucidate how many columns are required to be included within “about 3 to about 7 columns” as required in the claim, the metes and bounds of the claim cannot be determined at this time. Therefore, a proper prior art search cannot be conducted at this time for the claimed subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, 10, 12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh US Pat 4,459,858 (hereafter Marsh) in view of Good US Pat 5,036,711 (hereafter Good).
As to claim 1: Marsh discloses a magnetic insertion meter (fig. 1 - col. 3, lines 15-25) comprising:
a sensor head cylinder (6a; figs. 1-3c); and
at least two electrodes (18; fig. 3 and details in col. 3, lines 51-55).

Marsh does not explicitly teach that sensor head cylinder has a textured front surface.
	Good teaches the use of a textured front surface for flow measuring (28; figs. 3 and 4 and see col. 5, lines 46-50).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor head cylinder of Marsh such that it has a textured front surface, such as suggested by Good, because such a construction helps to maintain a thin laminar boundary layer flow as noted in Good col. 5, lines 46-50. Such a textured surface assists with maintaining an aerodynamic profile while minimizing the effects of vortex shedding as further noted in Good col. 9, lines 1-5 and accordingly serves to address the problem of turbulent flow as also noted in Good col. 1, lines 31-42.

	As to claim 2: Marsh as modified by Good teaches the insertion meter of claim 1, further comprising a field coil configured to emit an alternating magnetic field when energized with an alternating current (March col. 5, lines 7-12, especially regarding the magnet driver 42 that is disclosed as supplying an alternating current - the magnet driver is considered to comprise a field coil at least by virtue of working with the electromagnet 14 as disclosed).

	As to claim 3: Marsh as modified by Good teaches the insertion meter of claim 1, wherein the textured front surface (28 of Good) is an upstream surface (fig. 4 of Good, especially noted the flow direction indicated by arrow 16).

claim 4: Marsh as modified by Good teaches the insertion meter of claim 1, wherein the textured front surface (28 of Good) is at least one of an abrasive on a substrate, an impregnated abrasive, a deposited abrasive, and/or an abrasive layer (the textured front surface 28 of Good is considered to be an abrasive layer at least by virtue of being mechanically formed as noted in Good col. 5, line 67 and col. 6, lines 1-2).

	As to claim 6: Marsh as modified by Good teaches the insertion meter of claim 1, wherein the textured front surface (28 of Good) has a higher roughness than a material forming the sensor head tube (Good col. 5, line 67 and col. 6, lines 1-2; because the textured front surface is disclosed as having roughness induced by mechanical means, the textured front surface is considered to have a higher roughness than the material forming the sensor head tube because the rest of the sensor head tube is not textured to increase its roughness in this manner).

	 As to claim 9: Marsh as modified by Good teaches the insertion meter of claim 1, wherein the textured front surface includes dimples (28 of Good; because the textured front surface is noted to have a roughness that is machined, laminated or otherwise mechanically formed as disclosed in col. 5, line 67 and col. 6, lines 1-2, it is considered to have dimples such as depicted in fig. 4).

	As to claim 10: Marsh as modified by Good teaches the insertion meter of claim 9, wherein the plurality of dimples are equally spaced apart from each other (28 of Good; because 

	As to claim 12: Marsh as modified by Good teaches the insertion meter of claim 9, wherein the textured front surface (28 of Good) includes a plurality of columns of dimples (fig. 4 of Good; the machined textured surface 28 includes a plurality of columns of dimples because, at a small scale, the surface roughness of the textured surface may be considered to include columns of dimples at least by virtue of being spread across the three dimensional surface of the sensor head and accordingly is considered to include a plurality of columns of the dimples that comprise the three dimensional surface with surface roughness as disclosed in Good col. 5, line 67 and col. 6, lines 1-2).

	As to claim 15: Marsh as modified by Good teaches the insertion meter of claim 1, wherein the textured front surface (28 of Good) is adapted to alter the boundary layer of a fluid flowing over the sensor head tube as compared to the same sensor head tube without the textured front surface (Good col. 5, lines 43-53 regarding the laminar boundary layer flow that is a result of the textured front surface).

	As to claim 16: Marsh as modified by Good teaches the insertion meter of claim 1, wherein the textured front surface (28 of Good) is adapted to move the separation point of a fluid flowing over the sensor head tube towards the front surface as compared to the same 

	As to claim 17: Marsh as modified by Good teaches the insertion meter of claim 1, wherein the textured surface is a surface contour (28 of Good; fig. 4 - the textured surface follows the exterior shape of the sensing device as depicted and is therefore considered to be a surface contour).

	As to claim 18: Marsh discloses a method of measuring flow (col. 3, lines 15-17), the method comprising,
	providing a magnetic insertion meter (2; col. 3, line 16) that includes a sensor head cylinder (6a; figs. 1-3c) having at least two electrodes (18; fig. 3 and details in col. 3, lines 51-55); and
measuring the output of said electrodes (col. 3, lines 21-25).

Marsh does not explicitly teach that sensor head cylinder has a textured front surface.
	
Good teaches the use of a textured front surface for flow measuring (28; figs. 3 and 4 and see col. 5, lines 46-50).


	As to claim 19: Marsh as modified by Good teaches the method of claim 18, wherein the textured front surface (28 of Good) is at least one of an abrasive on a substrate, an impregnated abrasive, a deposited abrasive, and/or an abrasive layer (the textured front surface 28 of Good is considered to be an abrasive layer at least by virtue of being mechanically formed as noted in Good col. 5, line 67 and col. 6, lines 1-2).

	As to claim 20: Marsh as modified by Good teaches the method of claim 18, wherein the textured front surface (28 of Good) includes at least one of dimples and/or grooves (because the textured front surface is noted to have a roughness that is machined, laminated or otherwise mechanically formed as disclosed in Good col. 5, line 67 and col. 6, lines 1-2, it is considered to have dimples such as depicted in fig. 4).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Marsh US Pat 4,459,858 (hereafter Marsh) in view of Good US Pat 5,036,711 (hereafter Good) as applied to 4 above, and further in view of Bernitsas et al. US PG-PUB 2009/0114002 A1 (hereafter Bernitsas), prior art of record as being the US PG-PUB equivalent of WO 2009/035481 A1 listed on the IDS filed 12 August 2020.
As to claim 5: Marsh as modified by Good teaches all of the limitations of the claimed invention as described above regarding claim 4, including a textured front surface (28 of Good), but does not explicitly teach:
wherein the textured front surface is sandpaper.
Bernitsas teaches the use of a textured surface that is sandpaper (¶ 33 regarding the surface roughness feature embodied as sandpaper or other friction member).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Marsh as modified by Good such that the textured surface of Good is replaced with a roughness element embodied as sandpaper, such as suggested in Bernitsas ¶ 28 because sandpaper is one of the possible embodiments of a surface roughness elements that provides the useful and predictable result of controlling turbulence in a flow and can serve to decrease or suppress vortex induced forces and motion because such forces are problematic in flow measurement as noted in Bernitsas ¶ 4 and accordingly such sandpaper provides the useful and predictable benefit of reducing these detrimental effects as further discussed in Bernitsas ¶ 71.

Claims 7, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh US Pat 4,459,858 (hereafter Marsh) in view of Good US Pat 5,036,711 (hereafter Good) as 4 above, and further in view of Hideo JP 2015-203608 A (hereafter Hideo), prior art of record as indicated on the IDS filed 12 August 2020.
	As to claim 7: Marsh as modified by Good teaches all of the limitations of the claimed invention as described above regarding claim 1, including a textured front surface (28 of Good), but does not explicitly teach:
wherein the textured front surface includes at least one groove.
	Hideo teaches that a textured front surface in a flow may include at least one groove (23; fig. 6 and see ¶ 17).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Marsh as modified by Good in the manner suggested by Hideo wherein a textured front surface in a flow includes at least one groove because such a groove can generate a flow as noted in ¶ 17 which can improve the flexibility of the design of an electromagnetic flowmeter because such a flow meter may be limited in arrangement of parts, shape, and size in the absence of such a flow due to the groove, such as suggested in Hideo ¶ 4.

	As to claim 8: Marsh as modified by Good and Hideo teaches the insertion meter of claim 7, wherein the textured front surface (28 of Good in view of 23 of Hideo as noted above regarding the 35 U.S.C. 103(a) rejection of claim 7) includes two grooves (23; fig. 6 - the grooves 23 are disposed in a plurality as depicted and disclosed in ¶ 17) extending along the longitudinal axis of the sensor head cylinder (the sensor head cylinder 6a of Marsh, when considered in view 

	As to claim 14: Marsh as modified by Good and Hideo teaches the insertion meter of claim 7, wherein the textured front surface (28 of Good) includes dimples (28 of Good; because the textured front surface is noted to have a roughness that is machined, laminated or otherwise mechanically formed as disclosed in col. 5, line 67 and col. 6, lines 1-2, it is considered to have dimples such as depicted in fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856